DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response the application number 16/730,351 filed on 12/30/2019.
Status of Claims
Claims 1-20 are pending in this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7, 9, 12-13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being participated by Duggal et al. (US 9,767,106) “Duggal”.
Regarding Claim 1; Duggal discloses a computer implemented method of generating a global checkpoint, the method comprising: 
(Duggal: Abs. – capturing a second snapshot of data stored on the store device after waiting an interval of time from creation of the first snapshot); 
walking a database of meta file set objects to locate at least one of a plurality of meta file set objects (Duggal: col. 3, lines 3-19 – meta-data for each file stored in an object called Inode which also stores a hash which uniquely identifies the contents of the file);
calculating a retention period for a snapshot that is being created (Duggal: snapshot is created with a finite retention time); and 
generating a global data-less snapshot for the at least one meta file set object and remote data file set objects associated with the at least one meta file set object (Duggal: col. 4, lines 4-8 –  converting a data-full snapshot having a plurality of user data and corresponding metadata to a dataless snapshot. The dataless snapshot stores the metadata corresponding to the user data).  
Regarding Claim 4; Duggal discloses Atty. Docket No.: 206368.0565.7 (P376) 22saving node location information for the at least one meta file set object where the global data-less snapshot originated (Fig. 5;  col. 7, lines 19-39 – metadata can be in the form of an "iNode," which contains content handles of the data. The metadata can also include additional information, such as a user ID (UID) of the file, a group ID (GID) of the file, and/or read write permissions).  
Regarding Claim 5; Duggal discloses saving node location information for each data file set object that has also participated in the global data-less snapshot (Fig. 6; col. 7, lines 41-59).  
Regarding Claim 7; Duggal discloses saving a master file checksum for the meta file set object and data file set objects (col. 7, lines 16-26 - metadata can be in the form of an "iNode," which contains content handles of the data. The metadata can also include additional information, such as a user ID (UID) of the file, a group ID (GID) of the file, and/or read write permissions. While different types of metadata can be employed in the present invention, the description herein describes use of the content handle. The content handle is a unique signature, which can be a checksum, hash, or hash sum of the user data.).  
Regarding Claims 9, 12-13, 15 and 17; note the rejection of claims 1, 4-5 and 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 10-11, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Duggal et al. (US 9,767,106) “Duggal”, in view of Taylor et al. (US 2013/0111262) “Taylor”.
Regarding Claim 2; Duggal does not explicitly disclose wherein the remote data file set objects associated with the at least one meta file set object span two or more nodes.  However, Taylor discloses the remote data file set objects associated with the at least one meta file set object span two or more nodes (Taylor: Fig. 3; paragraph [0059] - the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories and files residing in directories. Each file is described using a set of ordered metadata structures that indicate the set of disk blocks that contain the file's data. A set of block records 314 in metadata 310 include pointer fields that indicate the location of the file data in a disk block 316 in local storage 312). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Duggal to include the feature of Taylor. One would have been motivated to make this combination to include techniques for storing and accessing data in a distributed filesystem to improve storage system performance as taught by Taylor (par. 003). 
Regarding Claim 3; Taylor further discloses performing an incremental distributed recovery on only a subset of the two or more nodes spanned by the remote data file set objects (Taylor: paragraph [0061]). Same motivation to combine as claim 2.
Regarding Claim 6; Taylor further discloses saving a status of whether a file set being snapshotted is a meta file set object or a data file set object (Taylor: paragraph [0008] - determines an incremental difference between the new snapshot and a previous snapshot; divides this incremental difference into an incremental metadata snapshot and an incremental data snapshot). Same motivation to combine as claim 2.
Regarding Claims 10-11, 14 and 18-19; note the rejection of claims 2-3 and 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duggal et al. (US 9,767,106) “Duggal”, in view of Greer et al. 
(US 2017/0344430) “Greer”.
Regarding Claim 8; Duggal does not explicitly disclose editing a root namespace objects list of data file set objects to install a previous snapshot. However, Greer discloses editing a root namespace objects list of data file set objects to install a previous snapshot (Greer: paragraph [0055] – snapshot namespace is modified to roll back to initial state). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Duggal to include the feature of Greer. One would have been motivated to make this combination to include data checkpointing and restoration in a storage device offering various technical advantages, such as speeding up the creation of namespaces, reducing the time to roll back a namespace to a previous state, reducing the amount of physical memory used to implement multiple namespaces (since multiple namespaces may refer to one instance of physical data), and increasing the lifespan of the storage device as taught by Greer (par. 016). 
Regarding Claims 16 and 20; note the rejection of claim 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuy (Tiffany)  Bui/                
Examiner, Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153